DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the amount.” There is insufficient antecedent basis for this limitation in the claim. Proper clarification is required (it is suggested, for example, that the phrase “an amount” be utilized).
Furthermore, Claim 3 states that the second valve is configured to restrict the amount of “the anode exhaust” passing through the blower recycle line. Accordingly, Claim 3 is rendered particularly indefinite insofar as it is unclear if said “the anode exhaust” is or is not the same as “the higher-pressure anode exhaust” which is what Claim 1 specifically states is passing through the blower recycle line. For purposes of examination, it will be assumed that “the anode exhaust” is in reference to “the higher-pressure anode exhaust.” Proper clarification is required.

Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “generally” in Claim 6 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, Claim 6 is rendered particularly indefinite insofar as it is unclear how downward the water seal downpipe must extend such that it may be considered “generally” downward. Proper clarification is required (it is suggested, for example, that the term “generally” be omitted).

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “the anode exhaust line.” There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, it will be assumed that the “the anode exhaust line” is in reference to an anode exhaust line comprised in the fuel cell system configured to receive the anode exhaust from the anode Proper clarification is required.
Furthermore, the term “generally” in Claim 11 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, Claim 11 is rendered particularly indefinite insofar as it is unclear how downward the water seal downpipe must extend such that it may be considered “generally” downward. Proper clarification is required (it is suggested, for example, that the term “generally” be omitted).

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitations “the anode outlet pressure,” “the cathode inlet pressure,” “the desired anode pressure,” and “the blower.” There is insufficient antecedent basis for these limitations in the claim (it is noted that while Claim 4 states that a first pressure is measured at one of the anode inlet or the anode outlet, and a second pressure is measured at the cathode inlet, “the anode outlet pressure” and “the cathode inlet pressure” nonetheless lack antecedent basis). Proper clarification is required (it is suggested, for example, that the phrases such as “an anode outlet pressure,” “a cathode inlet pressure,” “a desired anode pressure,” and “the anode blower” be utilized).

Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitations “the anode blower inlet” and “the higher-pressure anode exhaust.” There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, it will be assumed that the “the anode blower inlet” is in reference to “the blower inlet,” and “the higher-pressure anode exhaust” is in reference to the anode exhaust output from a blower outlet at a higher pressure than at the blower inlet (i.e. while it is evident that the blower outputs a higher-pressure anode exhaust, “the higher-pressure anode exhaust” nonetheless lacks antecedent basis).

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “the amount.” There is insufficient antecedent basis for this limitation in the claim. Proper clarification is required (it is suggested, for example, that the phrase “an amount” be utilized).

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “the water seal outlet pressure.” There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, it will be assumed that “the water seal outlet pressure” is in reference to the “a water seal pressure measured at the water seal downpipe outlet.” Proper clarification is required.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitations “the fuel cell” and “the temperature sensor.” There is insufficient antecedent basis for these limitations in the claim. Proper clarification is required (it is suggested, for example, that the phrases “a fuel cell” and “a temperature sensor” be utilized).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumuro (JP S62278764, using the provided English machine translation for citation purposes).

Regarding Claim 1, Matsumuro teaches a fuel cell power plant (“fuel cell system”) (Page 1 line 1, Page 4 lines 134-135). As illustrated in Figure 1 (and the annotated Figure 1 below), Matsumuro teaches that the fuel cell power plant comprises fuel cell (5), wherein the fuel cell comprises an anode (5A) having an “anode inlet” configured to receive anode feed gas (comprising hydrogen therein) and an “anode outlet” configured to output anode exhaust, a cathode (5B) having a “cathode inlet” and a “cathode outlet,” and a recycling blower (22) (“anode blower”) configured to receive the anode exhaust and output a “higher-pressure anode exhaust” (Page 2 lines 64-73, Page 3 lines 89-91, Page 6 lines 228-237). As illustrated in Figure 1 (and the second annotated Figure 1 below), the fuel cell power plant comprises a “blower recycle line” configured to receive a portion of the higher-pressure anode exhaust downstream from the recycling blower and to output the portion of higher-pressure anode exhaust upstream from the recycling blower. As illustrated in Figure 1, a minimum recycling control valve (24) (“first valve”) is disposed in the blower recycle line (Page 6 lines 228-237). 
Matsumuro teaches that the minimum recycling control valve is opened to prevent the recycling blower from being fully closed when a recycling flow rate is reduced (Page 3 lines 85-86, Page 6 lines 208-209). Accordingly, the minimum recycling control valve is “configured to open when the anode of the fuel cell is under-pressurized.”
Alternatively, and given the absence of a specific definition of what constitutes being “under-pressurized” and/or a pressure threshold below which is considered “under-pressurized,” it is noted that a pressure of the anode of the fuel cell of Matsumuro may be interpreted as being “under-pressurized” when compared to any other pressure which is higher than said a pressure. Accordingly, the minimum recycling control valve is interpreted as being “configured to open when the anode of the fuel cell is under-pressurized” given that during instances/durations when the minimum recycling control valve is open, the pressure of the fuel cell during said instances/durations may be interpreted as being “under-pressurized” in comparison to another pressure which is higher than the pressure of the fuel cell during said instances/durations.


    PNG
    media_image1.png
    399
    592
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    381
    568
    media_image2.png
    Greyscale


Regarding Claim 2, Matsumuro teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figure 1, Matsumuro teaches that the fuel cell power plant further comprises an anode-side absorber (21) (“processing system”) which is configured to receive anode exhaust from the fuel cell (Page 6 lines 228-237). Given that the anode feed gas comprises hydrogen therein (See Claim 1), the anode exhaust comprises residual hydrogen therein (thus, at least in part, necessitating the presence of the blower recycle line itself), and the anode-side absorber routes said anode exhaust comprising residual hydrogen therein (“processed anode exhaust”) to the recycling blower, the anode-side absorber is also configured to “separate” hydrogen from the anode exhaust (wherein said hydrogen is present in said anode exhaust comprising residual hydrogen therein which is routed to the recycling blower) and output processed anode exhaust to the recycling blower.

Regarding Claim 3, Matsumuro teaches the instantly claimed invention of Claim 3, as previously described.
As illustrated in Figure 1, a recycling flow control valve (23) (“second valve”) is disposed in the blower recycle line, wherein the recycling flow control valve is a pressure control valve which restricts the amount of higher-pressure anode exhaust passing through the blower recycle line (Page 6 lines 228-237).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumuro (JP S62278764, using the provided English machine translation for citation purposes), and further in view of Limbeck et al. (US 2007/0184319).

Regarding Claims 4-5, Matsumuro teaches the instantly claimed invention of Claim 1, as previously described.
Matsumuro does not explicitly teach a first pressure differential defined in the instantly claimed manner, wherein the minimum recycling control valve is an automatic valve configured to open automatically when the first pressure differential is below a pre-determined threshold amount.
However, Limbeck teaches an apparatus for controlling the differential pressure between the anode and cathode areas of a fuel cell (Abstract, [0002]). As illustrated in Figure 1, Limbeck teaches that the apparatus comprises a gas supply system (1) comprising a fuel cell (2) which receives hydrogen as a fuel in the anode (7) and air as an oxidant in the cathode (9) ([0024]-[0025]). As illustrated in Figure 1, Limbeck teaches that the pressure at the anode inlet (21) is measured and the pressure at the cathode inlet (20) is measured such that a pressure differential therebetween is measured and defined by a differential pressure sensor (19) ([0028]). As illustrated in Figure 1, the differential pressure sensor further transmits the pressure differential to an anode pressure controller (18) which is configured to send a signal to an anode pressure valve (5) to open based on the differential pressure transmitted from the differential pressure sensor ([0025]-[0028], [0031]). Limbeck teaches that the opening of the anode pressure valve may be controlled as a function of the pressure differential achieving an arbitrarily desired value ([0031]-[0033]). Limbeck teaches that a direct measurement of differential pressure in the aforementioned manner allows for higher precision control of differential pressures within the apparatus ([0031]).
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would, with respect to the fuel cell power plant of Matsumuro, measure the pressure at the anode inlet (“first pressure”) and the pressure at the cathode inlet (“second pressure”) via a differential pressure sensor (“first pressure differential transmitter”) which both measures/defines the pressure differential (“first pressure differential”) between the anode and cathode inlets and transmits the pressure differential to an anode pressure controller (“control system”) which in turn sends a signal to the minimum recycling control valve such that it automatically opens when the pressure differential is below a pre-determined threshold amount, given not only because the automatic opening of an anode control valve may be a function of a pressure differential achieving an arbitrarily desired valve (e.g. the pressure differential being below a pre-determined threshold amount), but also because such a direct measurement of differential pressure in the aforementioned manner would allow for higher precision control of differential pressures within the fuel cell power plant.

Regarding Claims 13-14, Matsumuro teaches a fuel cell power plant (“fuel cell system”), and a method of controlling pressure in said fuel cell power plant (“method of controlling pressure in a fuel cell system”) (Page 1 line 1, Page 4 lines 134-135). As illustrated in Figure 1 (and the annotated Figure 1 below), Matsumuro teaches that the fuel cell power plant comprises fuel cell (5), wherein the fuel cell comprises an anode (5A) having an “anode inlet” configured to receive anode feed gas (comprising hydrogen therein) and an “anode outlet” configured to output anode exhaust, a cathode (5B) having a “cathode inlet” configured to receive cathode feed gas and a cathode outlet, and a recycling blower (22) (“blower”) configured to receive the anode exhaust at an inlet thereof and output, at an outlet thereof, anode exhaust at a higher pressure than at the recycling blower inlet such that a “higher-pressure anode exhaust” is output from said outlet thereof (Page 2 lines 64-73, Page 3 lines 89-91, Page 6 lines 228-237). As illustrated in Figure 1 (and the second annotated Figure 1 below), the fuel cell power plant comprises a “blower recycle line” configured to receive a portion of the higher-pressure anode exhaust downstream from the recycling blower and to output the portion of higher-pressure anode exhaust upstream from the recycling blower. As illustrated in Figure 1, a minimum recycling control valve (24) (“first valve”) is disposed in the blower recycle line such that a portion of the higher-pressure anode exhaust is passed through the minimum recycling control valve and said portion of the higher-pressure anode exhaust is received from the blower recycle line at the recycling blower inlet (Page 6 lines 228-237).
Accordingly, and by virtue of operating the fuel cell power plant of Matsumuro, said method comprises the steps of “receiving anode feed gas at an anode inlet,” “receiving cathode feed gas at a cathode inlet,” “outputting anode exhaust from an anode outlet,” “receiving the anode exhaust at a blower inlet,” “outputting the anode exhaust from a blower outlet at a higher pressure than at the anode blower inlet,” “receiving at least a portion of the higher-pressure anode exhaust at a blower recycle line configured to output the portion of higher-pressure anode exhaust upstream from the blower inlet.”


    PNG
    media_image1.png
    399
    592
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    381
    568
    media_image2.png
    Greyscale


Matsumuro does not explicitly teach that the method comprises measuring first and second pressures as instantly claimed, determining a first pressure differential defined in the instantly claimed manner, or opening the minimum recycling control valve is when the first pressure differential is below a pre-determined pressure.
However, Limbeck teaches an apparatus for controlling the differential pressure between the anode and cathode areas of a fuel cell (Abstract, [0002]). As illustrated in Figure 1, Limbeck teaches that the apparatus comprises a gas supply system (1) comprising a fuel cell (2) which receives hydrogen as a fuel in the anode (7) and air as an oxidant in the cathode (9) ([0024]-[0025]). As illustrated in Figure 1, Limbeck teaches that the pressure at the anode inlet (21) is measured and the pressure at the cathode inlet (20) is measured such that a pressure differential therebetween is measured and defined by a differential pressure sensor (19) ([0028]). As illustrated in Figure 1, the differential pressure sensor further transmits the pressure differential to an anode pressure controller (18) which is configured to send a signal to an anode pressure valve (5) to open based on the differential pressure transmitted from the differential pressure sensor ([0025]-[0028], [0031]). Limbeck teaches that the opening of the anode pressure valve may be controlled as a function of the pressure differential achieving an arbitrarily desired value ([0031]-[0033]). Limbeck teaches that a direct measurement of differential pressure in the aforementioned manner allows for higher precision control of differential pressures within the apparatus ([0031]).
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would, with respect to the method of Matsumuro, measure the pressure at the anode inlet (“measuring a first pressure at one of the anode inlet or the anode outlet”) and measure the pressure at the cathode inlet (“measuring a second pressure at the cathode inlet”) via a differential pressure sensor which determines the pressure differential (“determining a first pressure differential between the first pressure and the second pressure”) between the anode and cathode inlets and transmits the pressure differential to an anode pressure controller which in turn sends a signal to the minimum recycling control valve such that it automatically opens when the pressure differential is below a pre-determined pressure (“opening a first valve disposed in the blower recycle line when the first pressure differential drops below a pre-determined pressure”), given not only because the automatic opening of an anode control valve may be a function of a pressure differential achieving an arbitrarily desired valve (e.g. the pressure differential being below a pre-determined pressure), but also because such a direct measurement of differential pressure in the aforementioned manner would allow for higher precision control of differential pressures within the fuel cell power plant.

Regarding Claim 15, Matsumuro, as modified by Limbeck, teaches the instantly claimed invention of Claim 14, as previously described.
As illustrated in Figure 1, the method comprises passing a portion of the higher-pressure anode exhaust through a recycling flow control valve (23) (“second valve”) is disposed in the blower recycle line, wherein the recycling flow control valve is restricts the amount of higher-pressure anode exhaust passing therethrough (Page 6 lines 228-237).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumuro (JP S62278764, using the provided English machine translation for citation purposes), and further in view of Limbeck et al. (US 2007/0184319) and Ueda et al. (US 2007/0248856).
	
Regarding Claim 6, Matsumuro, as modified by Limbeck, teaches the instantly claimed invention of Claim 4, as previously described.
As illustrated in Figure 1 of Matsumuro (and the annotated Figure 1 below), the fuel cell power plant comprises an “anode exhaust line” configured to receive the anode exhaust from the anode.


    PNG
    media_image3.png
    372
    517
    media_image3.png
    Greyscale


Matsumuro, as modified by Limbeck, does not explicitly teach the instantly claimed vessel, water seal downpipe, or vent.
However, Ueda teaches a fuel cell system (Abstract, [0001]). As illustrated in Figure 1, Ueda teaches that the system comprises a communication passage (6E) connected to an anode outlet (4B) such that the communication passage functions as an anode exhaust line ([0074]). As illustrated in Figure 1, Ueda teaches that the communication passage comprises an atmospheric opening system (13) branched therefrom ([0082]). As illustrated in Figure 1 (and the annotated Figure 1 below), the atmospheric opening system comprises a “vessel” partially filled with water, a “water seal downpipe” extending away from the communication passage and with at least a portion extending vertically downward into the vessel such that the water seal downpipe outlet is disposed in the water, and a “vent” defined in the vessel above a waterline of the water which is configured to output anode exhaust. Ueda teaches that while the communication passage is normally cut off from the atmosphere by the head of the stored water, the atmospheric opening system loses its seal and opens (i.e. the water overflows and is discharged) so as to expose the communication passage to the atmosphere when the internal pressure of the communication passage becomes equal to or higher than a specified value ([0082]). Ueda teaches that the atmospherically open condition may be maintained until sealing of the atmospheric opening system is restored by refilling the vessel with water ([0082]).


    PNG
    media_image4.png
    407
    486
    media_image4.png
    Greyscale

Therefore, it would have been obvious before the effective filing date of the claimed invention would further include, in the fuel cell power plant of Matsumoro, as modified by Limbeck, an atmospheric opening system branched from the anode exhaust line, as taught by Ueda (i.e. the atmospheric opening system comprising a “vessel” partially filled with water, a “water seal downpipe” extending away from the anode exhaust line and with at least a portion extending vertically downward into the vessel such that the water seal downpipe outlet is disposed in the water, and a “vent” defined in the vessel above a waterline of the water which is configured to output anode exhaust), given that such an atmospheric opening system is a re-useable venting system which would allow for anode exhaust to be vented to the atmosphere when the pressure inside the anode exhaust meets or exceeds a desired value.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumuro (JP S62278764, using the provided English machine translation for citation purposes), and further in view of Limbeck et al. (US 2007/0184319) and Kells et al. (US 2010/0261079).
	
Regarding Claim 8, Matsumuro, as modified by Limbeck, teaches the instantly claimed invention of Claim 4, as previously described.
As illustrated in Figure 1 of Matsumuro (and the annotated Figure 1 below), the fuel cell power plant comprises an “anode exhaust line” configured to receive the anode exhaust from the anode.


    PNG
    media_image3.png
    372
    517
    media_image3.png
    Greyscale


Matsumuro, as modified by Limbeck, does not explicitly teach the instantly claimed pressure relief line or pressure relief valve.
However, Kells teaches a fuel cell system (Abstract, [0001]). As illustrated in Figure 1, Kells teaches that the system comprises an anode exhaust line beginning at the anode exit (159) of a fuel cell stack (110), wherein a manually operable valve (162) is disposed on a pressure relief line (i.e. the line branched from the anode exhaust line on which the manually operable valve is disposed) extending from the anode exhaust line, wherein the manually operable valve vents anode exhaust ([0041], [0045]). Kells teaches that the manually operable valve is provided so as to ensure depressurization of the fuel cell anode flow path during servicing ([0041]).
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would further include, in the fuel cell power plant of Matsumuro, as modified by Limbeck, a pressure relief line (“pressure relief line”) branched from the anode exhaust line and comprising a manually operable valve (“pressure relief valve”) therein which vents anode exhaust, given that the provision of such a pressure relief line and manually operable valve would help ensure depressurization of the anode flow path during servicing.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumuro (JP S62278764, using the provided English machine translation for citation purposes), and further in view of Limbeck et al. (US 2007/0184319) and Kells et al. (US 2010/0261079) and Kim et al. (WO 2008016217).

Regarding Claim 9, Matsumuro, as modified by Limbeck and Kells, teaches the instantly claimed invention of Claim 8, as previously described.
Matsumuro, as modified by Limbeck and Kells, does not explicitly teach a heat sink as instantly claimed.
However, Kim teaches a fuel cell system (Abstract). As illustrated in Figure 1, Kim teaches that the system comprises a heat absorption unit (160) configured to absorb and dissipate heat from the anode exhaust of a fuel cell stack (110) (Page 8 line 21 to Page 9 line 13).
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would dispose a heat absorption unit (“heat sink”), as taught by Kim, about the pressure relief line of Matsumuro, as modified by Limbeck and Kells, and upstream from the manually operable valve, given that such a heat absorption unit would help absorb and dissipate heat prior to any venting of anode exhaust from the manually operable valve.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumuro (JP S62278764, using the provided English machine translation for citation purposes), and further in view of Limbeck et al. (US 2007/0184319) and Kells et al. (US 2010/0261079) and Kim et al. (WO 2008016217) and Inai et al. (US 2006/0083968).

Regarding Claim 10, Matsumuro, as modified by Limbeck and Kells and Kim, teaches the instantly claimed invention of Claim 9, as previously described.
Matsumuro, as modified by Limbeck and Kells and Kim, does not explicitly teach a temperature sensor as instantly claimed.
However, Inai teaches a fuel cell system (Abstract). As illustrated in Figure 1, Inai teaches that the system comprises a fuel cell assembly (1) and a temperature sensor (41) which detects the temperature of an anode exhaust discharged from the fuel cell assembly ([0044]).
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would dispose a temperature sensor (“temperature sensor”), as taught by Inai, between the heat absorption unit and manually operable valve of Matsumuro, as modified by Limbeck and Kells and Kim, given that such a temperature sensor would allow for the temperature of the anode exhaust to be measured prior to passing through the manually operable valve.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729